Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I figures 34-43 in the reply filed on 5/15/20 is acknowledged.  The traversal is on the ground(s) that species 4-8 should be examined together in that it would not be a burden on the Examiner.  This is not found persuasive because the searches would not be the same in that the search for an open groove in a sole is different than a search for a different material placed in an area of a sole, also the Examination of additional species for basis, indefiniteness, as well as formulation of additional art rejection considerations is additional work directed towards an additional species which would be a burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/15/20.  It is noted that applicant has listed claims 19, and 20 as readable on the elected species however the embodiment shown in figures 34-43 does not support a platform or of different materials separating a medial and lateral balancing member as claimed in these claims and therefore these claims have been withdrawn.
Drawings/Specificaion
After further consideration, the Examiner has approved entry of the proposed amendment to the specification filed 2/25/21 to clearly define the contoured curved lines in figure 55A and thus clarifies the basis for the surfaces being curved.  This is not considered to be new matter because this structure was shown in the drawings and the amendment to the specification merely points to the subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (2013/0152428).
     Bishop shows footwear comprising an upper (201), a sole (202) and outsole (208, also see paragraph [0044]), a stabilizing member (206) with a V-shaped groove (212c, see figure 2D) separating a medial and lateral balancing member (211D and 211C), and a channel (212r) as claimed.
     In reference to claim 2, see figure 2F. 
Claim(s) 1, 2, 6, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield (6990755).
     Hatfield shows footwear comprising an upper (15), a sole (50) and outsole (33), a stabilizing member (50, see figure 4B) with a v-shaped groove (52a, see bottom portion in figure 4B which is v-shaped) separating a medial and lateral balancing member (51), and a channel (521) as claimed.
     In reference to claim 2, see figure 4B. 
Claim(s) 1-3, 5, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayano (6199302).
     Kayano shows footwear comprising an upper (3), a sole comprising a midsole (1), outsole (4), and stabilizing member (1, see figures 2 and 10), with a v-shaped groove (21) separating a medial (16) and lateral balancing member (15) as claimed.
     In reference to claim 2, see figure 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockerson (5784808) in view of Bishop (2013/0152428).
     Hockerson shows footwear comprising an upper (12), a sole comprising a midsole (30) and outsole (32), and a stabilizing member (30) with a groove (46) separating a medial and lateral balancing member substantially as claimed except for the exact shape of the groove.  Bishop teaches shaping a groove in a V-shape (212c).  It would have been obvious to shape the groove as taught by Bishop in the footwear of Hockerson to provide a desired support or compression (see paragraph [0034] of Bishop).
     In reference to claims 2 and 4, see figure 3. 

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.  

     In response to applicants’ arguments directed towards Kayano, Kayano specifically states that the cutout/groove of the midsole (21) is associated with a cutout in the outsole, see column 4 lines 40-45 which states “a cutout portion 41 is also formed on the outer sole 4 shown in Fig. 2 at a location corresponding to the longitudinal groove 21 formed on the midsole 1.”  Figure 2 clearly shows inwardly facing surfaces at the lines from numbers 21 and 41 which extends inwardly towards the opposite balancing members both inwardly towards the interior of the footwear and inwardly toward the central portion of the outsole/midsole, i.e. where the longitudinal axis and the lateral axis of the midsole/outsole intersect.  Figure 21 clearly shows that the groove extends completely through the outsole and partially through the midsole.  In response to applicants’ argument that Kayano states that the groove does not extend through the outsole, this is not true and nowhere in Kayano does it state such.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.

 
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732